Citation Nr: 1028983	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim to entitlement to service connection 
for bronchial asthma.

2.  Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1945 to October 1946.  

This appeal to the Board of Veterans Appeals (the Board) is from 
a March 2007 rating action by the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO) which declined to 
reopen a previously denied claim of service connection for 
bronchial asthma.

The Veteran and his spouse provided testimony before the 
undersigned Acting Veterans Law Judge at the RO in June 2010; a 
transcript is of record.  Tr.

The issues have been recharacterized to better reflect the 
evidence of record and the procedural posture of the claim.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for bronchial asthma is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By way of an August 1987 rating decision, the RO denied 
service connection for bronchial asthma based on a finding that 
there was no showing of aggravation of a pre-existing respiratory 
condition in service.  Although the Veteran initiated an appeal 
of that decision, he failed to perfect it following issuance of a 
statement of the case in June 1988; the denial therefore became 
final in August 1988.

2.  Evidence received since August 1987 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, addresses an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The criteria to reopen a previously denied claim of service 
connection for bronchial asthma have been met.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
With respect to the issue decided here, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Pertinent Criteria

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final 
decision cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

In an August 1987 decision, the RO confirmed an April 1947 denial 
of service connection for bronchial asthma by the Board.  The 
Board had found that clear and unmistakable evidence showed that 
the Veteran's asthma had pre-existed his military service, and 
was no aggravated by active duty service.  The RO found that 
evidence submitted since April 1947 was insufficient to change 
those determinations.

Since August 1987, the Veteran has submitted multiple copies of a 
statement signed by various family members stating that he did 
not have asthma prior to service.  The statements are all 
identical, but are signed individually.  Additionally, the 
Veteran has testified that he did not in fact have any 
respiratory problems prior to service, and that all his problems 
developed while on active duty at Fort Polk. He stated that he 
has continued to have respiratory problems since that time.

The lay statements of the Veteran and his family, which are 
presumed credible for purposes of reopening, are new and 
material.  They were not previously considered by agency decision 
makers, and they specifically address both the presence of a pre-
existing respiratory condition and the aggravation or onset of a 
respiratory condition in service.  These are the unestablished 
facts underlying the most recent denial of his claim, and they 
raise the reasonable possibility of substantiating the claim.

As new and material evidence has been received, the claim of 
entitlement to service connection for bronchial asthma may be 
reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

New and material evidence having been received; the claim for 
service connection for bronchial asthma is reopened; to that 
extent only, the appeal is granted.


REMAND

Remand is required to ensure compliance with VA's duty to assist 
the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

During the June 2010 hearing, the Veteran indicated that he was 
receiving ongoing VA treatment.  Recent records were obtained and 
associated with the claims file, but it is unclear whether older 
records, from approximately 1997, have been obtained.  On remand, 
VA should take appropriate steps to ensure that all relevant VA 
records are associated with the file.

The veteran also stated, and VA records show, that he receives 
ongoing treatment from the Scott and White Clinic in Waco, Texas.  
That provider's records prior to 2006 have been obtained, but 
updated records are needed.

The Veteran has stated that he has been receiving Social Security 
benefits since  1989, due to his inability to work due to asthma.  
The records underlying any grant of benefits are potentially 
relevant and must be obtained.

Finally, a VA examination is required to determine if any 
currently diagnosed respiratory disability was at least as likely 
as not caused or aggravated by military service.  The evidence of 
record shows in-service treatment, and competent lay statements 
indicate that breathing problems either began in or were 
aggravated by service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Contact the Veteran and request a 
properly executed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Dr. Jernigan (and other doctors) 
at the Scott & White Clinic in Waco, Texas, 
as well as any other private doctor providing 
care for a respiratory condition.  

Following receipt of the form, take 
appropriate steps to obtain the identified 
private records.  In the alternative, inform 
the Veteran that he may obtain and submit the 
records directly to VA himself.

2.  Obtain updated treatment records from the 
VA Medical Center at Waco, Texas, and all 
associated clinics, as well as any other VA 
facility identified by the Veteran or in the 
record.

Ensure that all records, particularly from 
1995 forward, are associated with the file.

3.  Contact the Social Security 
Administration and obtain all records 
considered in the grant of benefits in 1989.

4.  Schedule the Veteran for a VA respiratory 
examination. The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
respiratory conditions and disabilities, and 
should opine as to whether or not any such 
are at least as likely as not caused or 
aggravated by military service.  Aggravation 
means the permanent and chronic worsening of 
a condition beyond that expected with the 
natural progression of the disease.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


